Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 12/22/2021.

As filed, claims 2-4, 6, 8, 9, 11, and 12 are pending; and claims 1, 5, 7, and 10 are cancelled. 

Since prior art is found on claims 3 and 9, a new ground of rejection, as shown below, is introduced in this office action and therefore, this action is non-final.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 12/22/2021, with respect to claims 2-4 and 6-12, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claims 2-4 and 6-12 is withdrawn per amendments and cancellation of claims 7 and 10.

The § 102(a)(1) rejection of claims 7 and 10 by Watson, as evidenced by Bantel, is withdrawn per cancellation of these claims.

The § 102(a)(1) rejection of claims 2, 8, and 12 by Watson, as evidenced by Bantel, is maintained because there are still other species of Watson that anticipate the instant process.  For details, see rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 8, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent No. WO99/59997, hereinafter Watson, as evidenced by “Cell death in sepsis: a matter of how, when, and where”, hereinafter Bantel.  For both publications, see PTO-892 form mailed on 9/22/2021

Regarding claims 2, 8, 9, and 12, Watson, for instance, teaches the following compounds or pharmaceutical composition thereof as opioid receptor ligand for treating sepsis, which meets all the limitations of these claims.  
nd paragraph).

    PNG
    media_image1.png
    260
    621
    media_image1.png
    Greyscale

(Watson, pg. 1, lines 7-15)


    PNG
    media_image2.png
    121
    656
    media_image2.png
    Greyscale

(Watson, pg. 20, lines 6-9)


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    61
    221
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    77
    217
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    77
    221
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    74
    223
    media_image10.png
    Greyscale

(pg. 7-8, compound 1a, 1e, 1p, and 1q)

Wherein:  instant variable R2 is 3,4-dichlorophenyl, 4-bromophenyl, or phenyl; instant variable L2 is methylene, ethylene or propylene; instant variable A is C; instant variables 1 and R3 forms a substituted ring having the structure of 
    PNG
    media_image11.png
    128
    222
    media_image11.png
    Greyscale
; and instant variable R1 is phenyl.

Claims 2, 3, 8, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent No. JP2009-275020 and its machine-generated English translation, hereinafter Tanaka.

Regarding claims 2, 3, 8, 9, and 12, Tanaka, for instance, teaches the following compounds or pharmaceutical composition thereof as cell proliferation inhibitor or MDM4 binding interaction inhibitor, for treating cancer, which meets all the limitations of these claims.  


    PNG
    media_image12.png
    93
    674
    media_image12.png
    Greyscale

(Eng. Translation, paragraph 0001)


    PNG
    media_image13.png
    205
    1212
    media_image13.png
    Greyscale

(Original copy, pg. 18, compounds 11 and 12)

2 is 4-chlorophenyl or 3-chloro-4-fluorophenyl; instant variable L2 is pyrrolidine-2,5-dionylene; instant variable A is C; instant variable R3 is H; instant variable L1 is NH; and instant variable R1 is 4-methoxyphenyl.


    PNG
    media_image14.png
    225
    717
    media_image14.png
    Greyscale

(Eng. Translation, paragraphs 0017 and 0018)

Allowable Subject Matter
Claims 4, 6, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
Claims 2, 3, 8, 9, and 12 are rejected.
Claims 4, 6, and 11 are objected.
Claims 1, 5, 7, and 10 are cancelled.



Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626